Citation Nr: 0018186	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-00 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
November 1997 rating determination by the Philadelphia, 
Pennsylvania Regional Office (RO).  


FINDINGS OF FACT

1.  According to the death certificate, the veteran died on 
October [redacted], 1997, at the age of 80, as a result of 
pseudomonas pneumonia due to or as a consequence of 
hypovolemia due to or as a consequence of end-stage renal 
disease.  

2.  Renal disease was not shown during active service, on the 
service separation examination, or during the initial post-
service year.

3.  At the time of the veteran's death, a 100 percent 
evaluation was in effect for glaucoma. 

4.  There is no medical evidence that the veteran's service-
connected glaucoma directly caused or contributed 
substantially or materially to the veteran's death.

5.  There is no etiologic relationship between medication 
prescribed for service-connected glaucoma and the pseudomonas 
pneumonia, hypovolemia and end stage renal disease, which 
caused the veteran's death.



CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 
C.F.R. § 3.312 (1999).

2.  The veteran's death was not proximately due to or the 
result of medication prescribed for service-connected 
glaucoma.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 
3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The death certificate discloses that the veteran died in 
October 1997 from pseudomonas pneumonia.  Other conditions 
that contributed to, but were not the immediate cause of the 
veteran's death were hypovolemia and end stage renal disease.  
There was no autopsy performed.  At the time of death service 
connection was in effect for glaucoma, evaluated as 100 
percent disabling.  The veteran was not service-connected for 
any other disability.

Service medical records are negative for complaints, findings 
or treatment for symptoms of a kidney disorder.  There was no 
diagnosis of renal failure or other renal disease.

Also of record are VA examination reports, outpatient 
treatment reports and hospital summaries dated from 1949 to 
1991, which primarily show treatment of the veteran for 
glaucoma.  Of significance is a VA examination report dated 
in October 1985 wherein the veteran reported kidney problems.  
The examiner noted the veteran had decreased kidney function 
and was currently being followed in the renal clinic.  The 
clinical impression was renal insufficiency.

Additional VA outpatient treatment records dated from June 
1994 to October 1997 show that in June 1994 the veteran was 
evaluated for chronic renal insufficiency of unknown 
etiology.  The records also include VA hospital summaries 
dated in November 1996 and December 1996.  These records show 
the veteran's medical history was significant for chronic 
renal failure secondary to hypertension.  The examiner noted 
the veteran had been on hemodialysis for the past two years.  

Records of the veteran's terminal hospitalization at West 
Palm Beach VA Medical Center from October 3, 1997 to October 
[redacted], 1997, reflect that the veteran was acutely ill with 
Pseudomonas pneumonia.  He was felt to be hypovolemic 
clinically and was receiving IVF boli.  While on dialysis the 
veteran developed an acute onset of abdominal and chest 
discomfort.  He subsequently became bradycardic with a good 
blood pressure but deteriorated to PEA.  The hospital record 
lists a final diagnosis of: Pseudomonas pneumonia secondary 
to hypovolemia.  End stage renal disease was listed as a 
significant condition contributing to death.

In a March 1998 statement the appellant contended that the 
veteran had taken pressure medication for glaucoma for 55 
years and that his medicine led to his renal failure and 
subsequent need for dialysis.  The dialysis in turn led to a 
weakened condition which allowed pneumonia to occur 
contributing to his death.  


Analysis

The appellant is seeking service connection for the cause of 
the veteran's death.  The legal question to be answered 
initially is whether she has presented evidence of a well-
grounded claim; that is, a claim that is plausible.  If she 
has not presented a well-grounded claim, her appeal must fail 
and there is no duty to assist her further in the development 
of this claim because such development would be futile.  38 
U.S.C.A. § 5107(a) (West 1991).  As will be explained below, 
the Board finds that the appellant's claim is not well 
grounded.

For a claim of service connection for the cause of the 
veteran's death to be well grounded, there must be competent 
medical evidence that an established service-connected 
disorder caused or contributed to death, or medical evidence 
that the conditions involved in death are linked to service 
or to an established service-connected condition.   Ruiz v. 
Gober, 10 Vet. App. 352 (1997); Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), aff'd 9 Vet. App. 40 (1996).

A surviving spouse of a veteran is entitled to dependency and 
indemnity compensation if the evidence shows that a service-
connected disability either caused or contributed 
substantially or materially to the cause of death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  To 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause of death or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause of death, it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a),(b),(c)(1) (1999).

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of calculi of the 
kidneys or cardiovascular-renal disease in service, its 
incurrence in service will be presumed if it was manifested 
to a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1110,1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree. Id.  Moreover, a disease that is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310 (1999).

According to the official death certificate, the cause of 
death was pseudomonas pneumonia due to or as a consequence of 
hypovolemia and end stage renal disease.  At the time of the 
veteran's death, service connection was in effect for 
glaucoma, rated as 100 percent disabling.  The veteran was 
not service-connected for any other disability.  

As noted earlier, service medical records are negative for 
any indication of renal disease and post-service records 
immediately following service do not indicate that the 
veteran had any kidney problems.  The earliest indication 
that the veteran had health problems related to a kidney 
disorder appears in an October 1985 VA examination report, 
more than 30 years following service, which shows the veteran 
was evaluated for decreased kidney function.  While that 
record indicates that the veteran may have had renal problems 
12 years before he died, there is no medical evidence to 
causally link this disorder or the identified causes of the 
veteran's death to the veteran's period of service.  To the 
contrary, during hospitalization in 1996, the examiner 
specifically noted that the veteran renal failure was 
secondary to hypertension.  The veteran continued to receive 
treatment for, end stage renal failure, until his death in 
October 1997.  Accordingly, there is no basis for concluding 
that the pneumonia due to or as a consequence of hypovolemia 
and end stage renal disease, which caused the veteran's 
death, was incurred during service, on either a direct or 
presumptive basis.

In addition, the record contains no competent evidence that 
the veteran's service-connected glaucoma directly caused his 
death, nor does it appear that the appellant so contends.  
The appellant does allege that the veteran's renal failure 
was caused by medications prescribed and taken for his 
service-connected glaucoma, however no medical evidence has 
been submitted to support this theory.  There is no 
indication from the death certificate that the medication 
taken for glaucoma played a causative role in the veteran's 
death or that the veteran's fatal renal disease was linked to 
any medication, or in any of the other medical records on 
file.  

Without competent medical evidence showing the veteran's 
death was related to his established service-connected 
condition, or that the cause of his renal disease was related 
to service, the appellant has failed to establish a well-
grounded claim of service connection for the veteran's cause 
of death, and, there is no duty to assist her in developing 
the claim.  Johnson v. Brown, 8 Vet.App. 423 (1995).  
Accordingly, the claim must be denied as not well grounded.

Where the evidence of record does not establish a nexus 
between service and the veteran's cause of death, that claim 
is not well grounded.  Carbino v. Gober, 10 Vet.App. 507 
(1997); Ramey, supra.  While the appellant's contentions and 
the statements of her daughters have been considered, they do 
not constitute competent medical evidence of causality, 
since, as laymen, they are not competent to give a medical 
opinion on diagnosis or etiology of a disorder.  LeShore v. 
Brown, 8 Vet. App. 406 (1995); Dean v. Brown, 8 Vet.App. 449 
(1995).  Since there is no competent evidence that the 
veteran's terminal illness was incurred in service, or is 
related to any event of service, the Board finds that the 
appellant has not met the initial burden of presenting 
evidence of a well-grounded claim for service connection for 
the cause of the veteran's death as imposed by 38 U.S.C.A. 
§ 5107(a).  

As claim that is not well grounded does not present a 
question of fact or law over which the Board has 
jurisdiction, this claim must be denied.  Boeck v. Brown, 
6 Vet.App. 14 (1993).

The Board is aware of no circumstances in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well-ground the 
appellant's claim of entitlement to service connection.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on such issue because the claim is not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).


ORDER

Entitlement to service connection for cause for the veteran's 
death is denied.


REMAND

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to DIC in the same manner as if the 
veteran's death were service connected where it is shown that 
the veteran's death was not caused by his own willful 
misconduct and he was in receipt or for any reason (including 
receipt of military retired or retirement pay or correction 
of a rating after the veteran's death based on clear and 
unmistakable error) was not in receipt of, but would have 
been entitled to receive, compensation at the time of death 
for a service-connected disability that was either: (1) 
Continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death; or (2) continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of discharge or release from active service for 
a period of not less than five years immediately preceding 
death. 38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22(a) 
(1999).

A final regulation was recently published which established 
an interpretive rule reflecting VA's conclusion that 
38 U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability 
compensation for VA for the period required by that statute 
or would have established such a right if not for clear and 
unmistakable error by the VA.  65 Fed. Reg. 3388-3392 (Jan. 
21, 2000).  The effective date of that regulation is January 
21, 2000.

The appellant's representative, in the October 1999 brief on 
appeal, raised a claim of clear and unmistakable error (CUE) 
by the RO in the January 1990 rating decision.  

The RO did not have the opportunity to readjudicate the 
appellant's claim based on the aforementioned interpretive 
rule prior to the transfer of the claims file to the Board.  
According to Bernard v. Brown, 4 Vet. App. 384 (1993), when 
the RO addresses an issue on a basis different from that 
proposed by the Board, the Board must consider whether the 
claimant has had adequate notice of the need to submit 
evidence or argument on that basis.  The Court has found that 
a remand is appropriate for readjudication in these 
circumstances.  Dudnick v. Brown, 10 Vet. App. 79 (1997).  In 
addition, the Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  
West. v Brown. 7 Vet.App. 70,76 (1994); Hayes v. Brown, 5 
Vet.App 60, 6-67 (19993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should again review the 
appellant's claim of entitlement to DIC 
under 38 U.S.C.A. § 1318 benefits with 
consideration of the claim that the 
January 1990 rating decision was clearly 
and unmistakable erroneous in not 
granting a 100 percent evaluation for 
glaucoma at that time.  Consideration 
should be given to the recent regulatory 
changes and the applicable legal criteria 
governing claims of CUE.  

2.  If the claim remains denied, the RO 
should provide the appellant and her 
representative a supplemental statement 
of the case, and an opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

